DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed October 5, 2022 has been entered. Claims 13, and 16-17 have been amended, and claims 25-26 are new claims. 

Status of the Rejection
Applicant’s amendments to the abstract have overcome the specification objection previously set forth in the Non-Final Office Action mailed May 6, 2022. 
Applicant’s amendments to the claims have overcome all claim objections previously set forth in the Non-Final Office Action mailed May 6, 2022. 
New claim objections are necessitated upon further review and by the amendments as outlined below.
All 35 U.S.C. § 103 rejections for claims 13-24 from the previous office action are maintained and modified only in response to the amendments to the claims.
New claim rejection for new claims 25-26 under 35 U.S.C. § 103 necessitated by the amendments as outlined below.

Claim Objections
Claims 16, 21, and 26 are objected to because of the following informalities:  
Claim 16: please amend to remove the redundant limitation that the counter electrode is configured as a hollow cylinder (which is present in claim 13). Examiner suggests amending claim 16 to recite “The sensor device of claim 13, wherein the is made from a non-corrosive, conductive material” or “The sensor device of claim 13, wherein the counter electrode is 
Claim 21: please amend to remove the redundant limitation that the counter electrode is configured as a hollow cylinder (which is present in claim 13). Examiner suggests removing the limitations “being a hollow cylinder”. 
Claim 26: please amend “an insulating material” to “[[an]] the insulating material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14, 16, 19, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joksch  (DE 102013202003A1) and further in view of Rong et al. (US Pub. No. 2017/0079566 A1). Chiu et al. (Chiu et al., Platinum coating on silk by a supercritical CO2 promoted metallization technique for applications of wearable devices, Surface & Coatings Technology, 350 (2018) 1028-1035. Available online 20 February 2018) is used as evidence for claim 16.

Regarding claim 13, Joksch teaches a sensor device for parallel determination of a concentration of small molecule substances during a course of a biotechnological processis, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Joksch teaches wherein the present invention relates to a method for the direct and parallel determination of small molecular substances - such as. B. alcohols (methanol, ethanol, etc.) or other substances involved in cell metabolism (e.g. g. glucose, glutamine, lactate, lactose, acetate, etc.) - in a reactor broth using the so-called cyclic voltammetry. These small-molecular substances are formed or consumed during the course of a biotechnological process in a so-called reactor broth (paragraph [0001]). Fig. 1 shows an arrangement for direct and parallel determination of small molecular substances such. B. methanol, ethanol, etc. in a reactor broth RB (paragraph [0035]). The arrangement is equivalent to the sensor device in the instant application. However, Joksch does not teach measurement of pH value and the device being constructed in a form of a rod electrode.  
The sensor device comprising:
two working electrodes, for which different, conductive materials are selected in such a way that distinguishable voltage and/or current profiles can be determined for the small molecule substances to be determined (Joksch teaches wherein two working electrodes A1, A2 made of different materials; the materials of the working electrode A1, A2 are selected in such a way that they have distinguishable current/potential curves and/or distinguishable current peaks for the small-molecular substances to be determined; platinum is selected as the material for a first working electrode A1 and palladium is selected as the material for a second working electrode A2 (paragraph [0036]). However, Joksch does not teach that the two working electrodes are rod-shaped);
a reference electrode, wherein the working electrodes and the reference electrode are embedded in an insulating material (Joksch teaches wherein a reference electrode RE in Fig.1 (paragraph [0035]). Fig.1 shows that the  working electrodes (A1, A2) and the reference electrode (RE) are embedded in an insulating material (i.e., wall of the measuring chamber MK and the chamber K). However, Joksch does not explicitly teach that the reference electrode has a rod-shape); 
a counter electrode (Joksch teaches a counter electrode GE in Fig.1 (paragraph [0036]). However, Joksch does not teach the counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached); and  
a sensor head part which has at least one electronic component for providing desired voltage profiles for cyclic voltammetry and for signal amplification, an analysis unit for control and evaluation, and an interface for data transmission (Joksch teaches a sensor head part which has at least one electronic component (EK in Fig.1; an electronic component EK, to which the working electrodes A1, A2, the counter-electrode GE and the reference electrode RE are connected. The electronic component EK alternately selects potential curves (e.g. B. triangular, etc.) applied to the working electrodes A1, A2. In parallel, corresponding, associated current curves between the working electrodes A1, A2 and the counter-electrode GE and corresponding, associated voltage curves between the working electrodes A1, A2 and the reference electrode RE are measured by the electronic component EK. The electronic component EK acts as a so-called potentiostat. A potentiostat is a device that is frequently used in electrochemistry. B. triangle, etc.) or can serve as a voltmeter or ammeter (paragraph [0040]). The measured current and voltage curves - are then forwarded to an analysis unit AN of the arrangement. From the analysis unit AN, which can be implemented on a microcontroller or a personal computer, the measured current and voltage profiles are then analyzed using so-called multivariate analysis methods (paragraph [0043] and Fig.1). The analysis results can then be output and displayed on an output unit AE (paragraph [0044] and Fig.1). Therefore, Joksch teaches a sensor head part which has at least one electronic component (i.e., EK in Fig.1) for providing desired voltage profiles for cyclic voltammetry and for signal amplification, an analysis unit (i.e., AN in Fig.1) for control and evaluation, and an interface (i.e., AE in Fig.1)  for data transmission).

In summary of this instant claim, Joksch does not teach the following limitations: 
the sensor device can be used for determining a pH value;
the sensor device is constructed in the form of a rod electrode;
the working electrodes and the reference electrode are rod-shaped; 
Counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached.
Rong teaches systems and methods of use for continuous analyte measurement of a host's vascular system (Abstract). The term “analyte,” as used herein, is a broad term,  the analyte for measurement by the sensing regions, devices, and methods is glucose, …., pH ,… (paragraph [0102]). FIG. 8A is a perspective view of the in vivo portion of another embodiment of a multi-electrode sensor system 800 comprising two working electrodes and at least one reference/counter electrode. The sensor system 800 comprises first and second elongated bodies E1, E2, each formed of a conductive core or of a core with a conductive layer deposited thereon. In this particular embodiment, an insulating layer 810, a conductive layer 820, and a membrane layer (not shown) are deposited on top of the elongated bodies E1, E2. The insulating layer 810 separates the conductive layer 820 from the elongated body. The materials selected to form the insulating layer 810 may include any of the insulating materials described elsewhere herein, including polyurethane and polyimide. The materials selected to form the conductive layer 820 may include any of the conductive materials described elsewhere herein, including silver/silver chloride, platinum, gold, etc. Working electrodes 802′, 802″ are formed by removing portions of the conductive layer 820 and the insulating layer 810, thereby exposing electroactive surface of the elongated bodies E1, E2, respectively. FIG. 8B provides a close perspective view of the distal portion of the elongated bodies E1, E2. FIG. 8C provides a front view of the sensor embodiment illustrated in FIGS. 8A and 8B (paragraph [0249]). The conductive layer 820 may serve as a reference/counter electrode and may be formed of silver/silver chloride, or any other material that may be used for a reference electrode. In alternative embodiments, the conductive layer 820 may be formed of a different conductive material, and may be used another working electrode (paragraph [0252]). Fig.8B illustrates that the working electrodes (802′, 802″) are rod-shaped, and the reference/counter electrode 820 forms as a hollow cylinder within which the working electrodes are embedded in an insulating material. The sensor 800 is constructed in the form of a rod electrode. In addition, the sensor with at least three electrodes (i.e., two working electrodes and at least one reference/counter electrode) is capable for determining both glucose concentration and a pH value.
Joksch and Rong are considered analogous art to the claimed invention because they are in the same field of analyte sensor for measuring for example, glucose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Joksch, as taught by Rong, to:
determination of a pH value;
the device being constructed in the form of a rod electrode;
the working electrodes and the reference electrode are rod-shaped; 
Counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached.
Because Rong teaches that the sensor device with the above features provides substantially stable reference potential for up to sixteen days while continuously responding to a signal current of about 20 nA from the working electrode (paragraph [0046] in Rong). Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a rod-shaped working and reference electrodes and an counter electrode formed as a hollow cylinder which a person of ordinary skill in the art would have found obvious.

Regarding claim 14,  Joksch and Rong teach the sensor device of claim 13, wherein a first working electrode is made of palladium, a second working electrode is made of platinum, a platinum alloy or another noble metal, and the reference electrode is made of silver or silver chloride (Joksch teaches wherein platinum is selected as the material for a first working electrode A1 and palladium is selected as the material for a second working electrode A2 (paragraph [0036]). One can just switch the roles of A1 and A2 so that A1 and A2 are, respectively, the second and the first working electrodes, and they meet the limitations of “wherein a first working electrode is made of palladium, a second working electrode is made of platinum, a platinum alloy or another noble metal”). 
Joksch does not explicitly teach that the reference electrode is made of silver or silver chloride. 
Rong teaches the conductive layer 820 may serve as a reference/counter electrode and may be formed of silver/silver chloride (paragraph [0252]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reference electrode of Joksch to the reference electrode made of silver or silver chloride, as taught by Rong. Doing so, a capacity of the reference electrode is controlled (Abstract in Rong). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]). 

Regarding claim 16, Joksch in view of Rong teach the sensor device of claim 13.  The counter electrode is configured as a hollow cylinder has been addressed in the rejected claim 13. Joksch does not explicitly teach that the counter electrode is made from a non-corrosive, conductive material. 
Rong teaches wherein the materials selected to form the conductive layer 820 may include any of the conductive materials described elsewhere herein, including silver/silver chloride, platinum, gold, etc.(paragraph [0249]); The conductive layer 820 may serve as a reference/counter electrode (paragraph [0252]). Therefore, when the conductive layer 820 serves as a counter electrode, which can be made from conductive materials such as platinum. Platinum is a non-corrosive, conductive material, as evidenced by the last paragraph in introduction section of Chiu as shown in the following: 

    PNG
    media_image1.png
    126
    457
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  substitute the counter electrode of Joksch by a counter electrode made from a non-corrosive conductive material such as platinum, as taught by Rong, for resisting corrosion in addition to other advantages described in the above highlighted sentence of Chiu. 
   
Regarding claim 19, Joksch in view of Rong teach the sensor device of claim 13, wherein a multivariant analysis method is used for the evaluation of measured signal profiles by the analysis unit (The limitations “wherein a multivariant analysis method is used for the evaluation of measured signal profiles by the analysis unit” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Joksch further teach wherein the measured current and voltage curves - are then forwarded to an analysis unit AN of the arrangement. From the analysis unit AN, which can be implemented on a microcontroller or a personal computer, the measured current and voltage profiles are then analyzed using so-called multivariate analysis methods (paragraph [0043] and Fig.1). Thus, Joksch teaches the limitations of this instant claim).

Regarding claim 23, Joksch in view of Rong teach the sensor device of claim 13, wherein the sensor head part comprises a display unit for outputting and displaying results of the analysis unit (Joksch teaches wherein the analysis results can then be output and displayed on an output unit AE (paragraph [0044] and Fig.1)).

Regarding claim 24, Joksch in view of Rong teach the sensor device of claim 13, wherein the sensor device is installed in a system for biotechnological processes (The limitations “wherein the sensor device is installed in a system for biotechnological processes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Joksch further teaches wherein the present invention generally relates to the field of biochemical and biotechnological processes, in particular to microbial fermentation processes. These small-molecular substances are formed or consumed during the course of a biotechnological process in a so-called reactor broth. The invention also relates to an arrangement for carrying out the method for the direct and parallel determination of the small-molecular substances in the reactor broth (paragraph [0001]). Thus, the arrangement of Joksch is installed in a system for biotechnological processes).  

Regarding claim 26,  Joksch in view of Rong teach the sensor device of claim 13, wherein the working electrodes and the reference electrode are embedded in the insulating material within the counter electrode (Modified Joksch teaches the electrode sensor as shown in Figs. 8A-8C in Rong; the conductive layer 820 may serve as a reference/counter electrode; and the working electrodes 802’ and 802’’ are embedded in the insulation material 810 within the reference/counter electrode 820  ([paras. 0249, 0252] in Rong). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joksch in view of Rong, as applied to claim 13 above, and further in view of  LÁZARO (ES2538040B1).

Regarding claim 15, Joksch in view of Rong teach the sensor device of claim 13. However, both Joksch and Rong do not explicitly teach that the working electrodes and the reference electrode are microelectrodes.
LÁZARO teaches device, system and method for the non-invasive measurement of physiological data (abstract). The present invention refers to a device configured for the detection of physiological data such as blood glucose or oxygen, body temperature, blood pressure, or electrocardiograms noninvasively, by detecting them through the patient's skin (paragraph [0003]). In the particular case of glucose sensors, some diseases can be detected by an analysis that determines the concentration of glucose, such as diabetes (paragraph [0006]). Said measurement chip comprises a working microelectrode, a reference microelectrode and an auxiliary microelectrode, its surface being suitable for immobilizing enzymes that generate a current when they come into contact with a metabolite (for example, glucose) whose concentration is to be measured (paragraph [0008]). Thus, LÁZARO teaches wherein the working electrodes and the reference electrode are microelectrodes.
Joksch, Rong, and LÁZARO are considered analogous art to the claimed invention because they are in the same field of analyte sensor for measuring for example, glucose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the working electrodes and the reference electrode of modified Joksch as microelectrodes, as taught by LÁZARO, because surface of microelectrodes is suitable for immobilizing enzymes that generate a current when they come into contact with a metabolite (for example, glucose) whose concentration is to be measured (paragraph [0008] in LÁZARO). Furthermore, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the use of microelectrodes would not perform differently than the prior art device on the measurements of glucose concentration and a pH value).   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joksch in view of Rong, as applied to claim 13 above, and further in view of  Chatelier et al. (US. Pub. No. 20150129424A1).

Regarding claim 17,  Joksch in view of Rong teach the sensor device of claim 13. However, both Joksch and Rong do not teach wherein glass is used as the insulating material for embedding the working electrodes and the reference electrode.
Chatelier teaches systems and methods for improved stability of electrochemical sensors (Title).  The system and method provided herein relates to the field of medical testing, in particular the detection of the presence and/or concentration of an analyte(s) within a sample (e.g., physiological fluids including blood) (paragraph [0002]). Analytes of interest include glucose for diabetes management, cholesterol for monitoring cardiovascular conditions, and the like (paragraph [0003]). Figs.1A-1C show an exemplary test strip 62 including a first electrode layer 66 and a second electrode layer 64, with a spacer layer 60 positioned therebetween (paragraph [0040]). Suitable materials that can be employed as the spacing layer 60 include various insulating materials, such as, for example, plastics (e.g., PET, PETG, polyimide, polycarbonate, polystyrene), silicon, ceramic, glass, adhesives, and combinations thereof (paragraph [0044]). 
Joksch, Rong, and Chatelier are considered analogous art to the claimed invention because they are in the same field of analyte sensor for measuring for example, glucose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glass as the insulating material for embedding the working electrodes and the reference electrode of modified Joksch, as taught by Chatelier. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joksch in view of Rong, as applied to claim 13 above, and further in view of  Shults et al. (US. Pub. No. 20060195029 A1).

Regarding claims 18 and 20-21, Joksch in view of Rong teach the sensor device of claim 13. However, both Joksch and Rong do not teach
wherein a battery module for a power supply is also provided in the sensor head part, of instant claim 18;
wherein the interface for data transmission is a wired or wireless interface, of instant claim 20; and
wherein the sensor device has a detachably attached connecting element in an area of the counter electrode being a hollow cylinder, of instant claim 21.

Shults teaches a low oxygen in vivo analyte sensor (title). The present invention relates to systems and methods for transcutaneous and subcutaneous measurement of glucose in a host (paragraph [0002]). A battery 144 is operably connected to the sensor electronics 132 and provides the power for the sensor (paragraph [0257] and Fig.13). An RF module 148 is operably connected to the processor 138 and transmits the sensor data from the sensor to a receiver within a wireless transmission 150 via antenna 152 (paragraph [0259] and Fig.13). FIG. 5A is an expanded cutaway view of a proximal portion 40 of the sensor in one embodiment, showing working and reference electrodes. In the illustrated embodiments, the working and reference electrodes 44, 46 extend through the contacts 28 to form electrical connection therewith (see FIGS. 10B and 11B). Namely, the working electrode 44 is in electrical contact with one of the contacts 28 and the reference electrode 46 is in electrical contact with the other contact 28, which in turn provides for electrical connection with the electronics unit 16 when it is mated with the mounting unit 14. Detachable connection between the mounting unit 14 and electronics unit 16 provides improved manufacturability, namely, the relatively inexpensive mounting unit 14 can be disposed of when replacing the sensor system after its usable life, while the relatively more expensive electronics unit 16 can be reused with multiple sensor systems. 
Joksch, Rong, and Shults are considered analogous art to the claimed invention because they are in the same field of analyte sensor for measuring for example, glucose. Given the teachings of Shults regarding the use of a battery, wireless interface for data transmission, and detachable connection element between the electronic unit (i.e., the sensor electrodes) and the mounting unit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of modified Joksch by 
providing a battery module for a power supply in the sensor head part, of instant claim 18;
adding a wireless interface for data transmission, of instant claim 20;
adding detachable connection element in an area of the counter electrode being a hollow cylinder, of instant claim 21.
Because detachable connection element provides improved manufacturability, namely, the relatively inexpensive mounting unit 14 can be disposed of when replacing the sensor system after its usable life, while the relatively more expensive electronics unit 16 can be reused with multiple sensor systems (paragraph [0122] in Shults). One of ordinary skill in the art would recognize that the use of battery and wireless transmission would provide portability and remote operation of the device. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Joksch in view of Rong, as applied to claim 13 above, and further in view of  Lee et al. (US. Pub. No. 20150014164A1).

Regarding claim 22, Joksch in view of Rong teach the sensor device of claim 13. The limitations “for laboratory operation” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Both Joksch and Rong do not teach the sensor device is a hand-held device.
Lee teaches analyte sensing devices suitable for measuring pH or other analytes are provided in a variety of form factors, including a hand-held device (abstract). A hand-held analyte sensing device comprising a working electrode, a reference electrode, a counter electrode, and firmware and electronics for voltammetry and signal processing, with display and control (claim 1).
Joksch, Rong, and Lee are considered analogous art to the claimed invention because they are in the same field of analyte sensor using the electrochemical method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of modified Joksch to become a hand-held device, as taught by Lee. Because a hand-held device overcomes the limitations of a traditional device including tedious maintenance and storage requirements (paragraph [0004] in Lee), and is also suitable for use on the laboratory bench-top and for important research and development applications were created (paragraph [0006] in Lee). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Joksch in view of Rong, as applied to claim 16 above, and further in view of  Kahn et al. (US. Pub. No. 20120067724A1).

Regarding claim 25, Joksch in view of Rong teach the sensor device of claim 16.  Both Joksch and Rong do not teach wherein the counter electrode is made from stainless steel. 
Kahn teaches substrates, sensors and systems related to measuring the concentration of an analyte such as hydrogen ion in a sample (Abstract). Chemical detectors detect the presence of many analytes, such as pH, or the concentration of glucose, which is relevant to treatment of diabetes patients (paragraph [0187]). FIG. 3 shows a probe that contains two working electrodes, a reference electrode, and a counter electrode (paragraph [0131]). The counter electrode is generally made of a material which is chemically inert to the medium so that its potential does not change significantly during the course of measurement. Suitable materials in many applications include platinum, gold, stainless steel, and carbon ([paragraph [0122]). 
Joksch, Rong, and Kahn are considered analogous art to the claimed invention because they are in the same field of electrochemical sensors for measuring for example, glucose and pH. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counter electrode in modified Joksch to have the counter electrode made from stainless steel, as taught by Kahn, because Kahn teaches wherein stainless steel is chemically inert to the medium so that its potential does not change significantly during the course of measurement (paragraph [0122] in Kahn). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 


Response to Arguments
Applicant's arguments, see Remarks Pgs. 5-8, filed 10/5/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.
Applicant’s Argument # 1
Applicant argues that Rong in Fig. 8 does not disclose a "Counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached." This disclosure in Rong is of two separate cylindrical depositions, one on each of the elongated bodies, not a hollow cylinder within which within which the working electrodes and the reference electrode are attached. Additionally, the cited portion of Rong cites only three electrodes, two working and a joint "reference/counter electrode." The sensor device defined in claim 1 requires four electrodes, two rod-shaped working electrodes, a rod shaped reference electrode, AND a counter electrode formed as a hollow cylinder, within which the first three electrodes are contained. 
Examiner’s Response # 1
The applicant’s arguments are noted, but are not persuasive. First, Rong in Fig. 8A does not disclose a reference/counter electrode 820 [para. 0252], and the electrode itself is a hollow cylinder within which two working electrodes 802’ and  802” are attached. In light of the last paragraph on page 9 in the specification of this instant application, the counter electrode is not hollow either. Within the counter electrode the working electrodes 102 and 103, and the reference electrode are embedded in insulating material or glass. Only the counter electrode itself is a hollow cylinder, which is the same as the counter electrode disclosed by Rong. Second, Fig. 8A in Rong shows two cylindrically shaped reference/counter electrodes 820. Rong further explicitly teaches wherein multi-electrode sensor system 800 comprises two working electrodes and at least one reference/counter electrode [para. 00249]; additional electrodes can be included within the assembly, for example, a three-electrode system (including separate reference and counter electrodes) as is appreciated by one skilled in the art [para. 0236]; and additional electrodes can be included within the assembly, for example, a three-electrode system (working, reference, and counter electrodes) and/or an additional working electrode [para. 0237]. Therefore, Rong teaches four electrodes: two rod-shaped working electrodes, a rod shaped reference electrode (one of the cylindrical rod of 820 is a reference electrode), and a counter electrode (the other cylindrical rod of 820 is a counter electrode) formed as a hollow cylinder, within which the first three electrodes are attached. Third, in response to applicant's argument that Rong fails to show that the two working electrodes and the reference electrode are contained within the counter electrode, it is noted that the features upon which applicant relies (i.e., the three electrodes are contained within the cylindrical counter electrode) are not recited in the rejected claim 13. Claim 13 only recites “within which the working electrodes and the reference electrodes are attached”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The features upon which applicant argues are narrower in scope than the claimed scope, and applicant should amend the claim(s) if applicant wants Examiner to interpret the claims such that the three electrodes are encapsulated within the cylindrical counter electrode.
Applicant’s Argument # 2
Applicant argues that the combination of Joksch and Rong does not result in the claimed invention. Any hypothetical combination of Joksch and Rong, which Applicant submits would be inappropriate, would result in coatings on one or more of the electrodes in Joksch.
Examiner’s Response # 2
The applicant’s arguments are noted, but are not persuasive. Rong teaches wherein the sensor device being constructed in a form of a rod electrode (see Fig. 8A),and the sensor device comprising two rod-shaped working electrodes; a rod-shaped reference electrode wherein the working electrodes and the reference electrodes are embedded in an insulating material of 810, a counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Joksch by substituting the electrode configuration in Joksch with the integrated electrode configuration of Rong. The simple substitution of one known element for another (i.e., an integrated electrode configuration of four electrodes for another electrode configuration with four individual electrodes A1, A2, GE and RE in Joksch) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. 
Applicant’s Argument # 3
Applicant argues that there is no discernable path as to how can the device taught by Joksch can be transformed into the claimed sensor. There is no teaching or suggestion as to how or why the counter electrode from Joksch would be formed as a hollow cylinder, within which the working electrodes and reference electrode are attached. 
Examiner’s Response # 3
The applicant’s arguments are noted, but are not persuasive. Rong teaches wherein the sensor device being constructed in a form of a rod electrode (see Fig. 8A), and the sensor device comprising two rod-shaped working electrodes; a rod-shaped reference electrode wherein the working electrodes and the reference electrodes are embedded in an insulating material of 810, a counter electrode formed as a hollow cylinder, within which the working electrodes and the reference electrode are attached. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Joksch by substituting the electrode configuration in Joksch with the integrated electrode configuration of Rong. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795